 



Exhibit 10.5
Loan No.                                         
ESTOPPEL CERTIFICATE
     The undersigned hereby certifies to PNC Bank, National Association, and its
affiliates and their respective successors and assigns (“Lender”) that, as of
December 21, 2007:

1.   Aurora Medical Group, Inc., a Wisconsin non-stock corporation (“Tenant”) is
or will soon be the tenant, and NNN Eastern Wisconsin Medical Portfolio, LLC
(“Landlord”) is the current landlord, on the premises commonly known
as                                         (the “Premises”).   2.   Tenant is
renting the Premises from Landlord pursuant to lease agreement titled Lease,
dated December 21, 2007 (the “Original Lease”). The Original Lease has not been
modified or amended, except as attached:
                                                                                            
 
 
 
 
[tenant may attach copies of all lease modifications/amendments to this estoppel
in lieu of detailing each modification/amendment]. The Original Lease, as
amended or modified, is hereinafter referred to as the “Lease.”   3.   Tenant
owns no options to extend the term of the Lease, options to purchase the
Premises, rights of first refusal or other rights to acquire an interest in the
Premises except as set forth in the Lease.   4.   The date upon which the term
of the Lease actually commenced was December 21, 2007. The Lease is in full
force and effect and is the only agreement between Landlord and Tenant relating
to occupancy of the Premises. The earliest date upon which the Lease expires
under the Lease December 31, 2022.   5.   Tenant has accepted possession of and
is currently open for business in the Premises, and acknowledges that Landlord
has completed all of the improvements required to be made by it, to Tenant’s
satisfaction. Tenant acknowledges receipt of full payment for any tenant
allowance or similar up-front sum to be paid by Landlord. All conditions to
Tenant’s obligation to pay all rents and other payments required under the Lease
have been satisfied.   6.   No one other than Landlord, Tenant, Tenant’s
employees, and other occupants or subtenants permitted under the Lease occupies
or has any right to occupy, through Tenant, any part of the Premises.   7.   No
rent or other payments have been paid, and Tenant agrees that no rent or other
payments will in the future be paid, more than one (1) month in advance of their
due date.   8.   As of the date hereof, the minimum rent obligation under the
Lease is $                     per month and the monthly billing for impounds of
additional rent for common area

 



--------------------------------------------------------------------------------



 



    expenses, insurance, real estate taxes and the like is $0.00 per month
(Tenant is to pay for all such expenses under the terms of the Lease).. Landlord
currently holds Tenant no security deposits.   9.   There is no existing default
or claimed default by either Landlord or Tenant under the Lease. No event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by either Landlord or Tenant under the Lease. Tenant has no
existing defenses or offsets against Landlord’s enforcement of the Lease.   10.
  No actions, voluntary or otherwise, are pending against Tenant or any of its
general partners under any bankruptcy, receivership, insolvency or similar laws
of the United States or any state thereof.   11.   To the best of Tenant’s
knowledge, its use, maintenance and operation of the Premises complies with, and
will at all times comply with, all applicable federal, state, county or local
statutes, laws, rules and regulations of any governmental authorities, including
those relating to environmental, health or safety matters. Tenant does not and
will not engage in any activity which would involve the use of the Premises for
the storage, generation, use, treatment, transportation or disposal of any
chemical, material or substance which is regulated as toxic or hazardous or
exposure to which is prohibited, limited or regulated by any federal, state,
county, regional, local or other governmental authority or which, even if not so
regulated, may or could pose a hazard to the health and safety of the other
tenants and occupants of Landlord’s property, except in quantities common for
Tenant’s business and in compliance with applicable law.   12.   Tenant agrees
to give to Lender, by certified mail, or by Federal Express or other comparable
overnight delivery service, addressed to:

PNC Bank, National Association
c/o Midland Loan Services, Inc.
10851 Mastin
Overland Park, Kansas 66210
or such other address as Lender may provide, a copy of any notice of default
served upon Landlord under the Lease. Tenant agrees that if Landlord fails to
cure such default within the time provided for in the Lease, then Lender shall
have an additional thirty (30) days within which to cure such default, or if
such default cannot be cured within that time, then such additional time as may
be necessary to cure such default if within such thirty (30) days Lender has
commenced and is diligently pursuing the remedies necessary to cure such default
(including, without limitation commencement of foreclosure proceedings), in
which event and while such remedies are being diligently pursued by Lender,
Tenant shall not declare a default under the Lease or exercise any of its rights
and remedies (including any rights of self-help except in an emergency
situation) under the Lease nor shall the Lease be terminated.

13.   Tenant agrees to pay, from and after receipt of notice from Lender that
owner of the Premises has defaulted under Lender’s loan, all rents and other
sums owing under the

2



--------------------------------------------------------------------------------



 



Lease directly to Lender at the address set forth above or at such other address
as Lender may specify.
The undersigned Tenant acknowledges that Lender will rely on this Estoppel
Certificate in making a loan to Landlord.

                          “TENANT”    
 
                        AURORA MEDICAL GROUP, INC.             a Wisconsin
non-stock corporation    
 
               
Dated:  December                     , 2007
      By:        
 
                        Print Name:  Donald J. Nestor            
Title:  Secretary/Treasurer    
 
                Agreed:       “LANDLORD”    
 
                        NNN EASTERN WISCONSIN MEDICAL             PORTFOLIO, LLC
            a Delaware limited liability company    
 
               
Dated:                                 , 20           
      By:          
 
               
 
      Print Name:     
 
   
 
      Title:          
 
               

3